IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,719-02


EX PARTE ANTHONY GUY FUENTES, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Price, J., filed a statement dissenting to the dismissal of the Application, in
which Holcomb, J., joined

S T A T E M E N T



	I dissent to the dismissal of the application.  I would grant a stay of execution
based on the reasons stated in my opinion in Ex parte Green, No. WR-45,219-02 (Tex.
Crim. App. Oct. 21, 2004).  Because a majority of the Court votes to do otherwise, I
respectfully dissent.
Filed:  November 17, 2004.
Do Not Publish.